
	
		II
		109th CONGRESS
		2d Session
		S. 3942
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2006
			Mr. Lautenberg (for
			 himself and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Paterson Great Falls National Park in
		  the State of New Jersey, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Paterson Great Falls National Park Act
			 of 2006.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The Great Falls
			 Historic District in Paterson, New Jersey is the site Alexander Hamilton
			 selected to implement his vision of American economic independence and
			 transform a rural agrarian society based on slavery into a global economy based
			 on freedom.
				(2)President Ford
			 announced the designation of the Historic District as a National Historic
			 Landmark in 1976 and declared it a symbol of the industrial might which
			 helps to make America the most powerful nation in the world.
				(3)The Historic
			 District was established as a National Historic District in 1996.
				(4)Exceptional
			 natural and cultural resources make the Historic District America’s only
			 National Historic District that contains both a National Historic Landmark and
			 a National Natural Resource.
				(5)The Historic
			 District embodies Hamilton’s vision of an American economy based on—
					(A)diverse industries
			 to avoid excessive reliance on any single manufactured product;
					(B)innovative
			 engineering and technology, including the successful use of water, a renewable
			 energy source, to power industry and manufacturing;
					(C)industrial
			 production of goods not only for domestic consumption but also for
			 international trade; and
					(D)meritocracy and
			 opportunities for all.
					(6)Pierre L’Enfant’s
			 water power system at Great Falls and the buildings erected around it over two
			 centuries constitute the finest and most extensive remaining example of
			 engineering, planning, and architectural works that span the entire period of
			 America’s growth into an industrial power.
				(7)A
			 National Park Service unit in Paterson is necessary to give the American people
			 an opportunity to appreciate the physical beauty and historical importance of
			 the Historic District.
				(8)Congress and the
			 National Park Service recognized the national significance of the Historic
			 District through listing on the National Register of Historic Places and
			 designation as a National Historic Landmark and a National Historic
			 District.
				(9)The Historic
			 District is suitable for addition to the National Park System because—
					(A)the national park
			 will promote themes not adequately represented in National Park System,
			 including aspects of African-American history and the inspiration Great Falls
			 has been for renowned American writers and artists;
					(B)the national park
			 will promote civic engagement by attracting and engaging people who currently
			 feel little or no connection to National Parks or the founding fathers;
					(C)the national park
			 will interpret America’s developing history in the historical and global
			 context; and
					(D)the national park
			 will foster partnerships among federal, state and local governments and private
			 donors and non-profit organizations.
					(10)The Historic
			 District is a physically and fiscally feasible site for a national park
			 because—
					(A)all of the required
			 natural and cultural resources are on property largely owned by local
			 government entities;
					(B)it is of a
			 manageable size; and
					(C)much of the
			 funding will come from private donors and the State of New Jersey, which has
			 committed substantial sums of money to fund a state park that will assist in
			 the funding of the national park.
					(11)The national park
			 provides enormous potential for public use because its location and urban
			 setting make it easily accessible for millions of Americans.
				(12)The historic
			 Hinchliffe stadium, adjacent to the Historic District, was home to the New York
			 Black Yankees for many years, including 1933 when it hosted the Colored
			 Championship of the Nation, and it was added to the National Register of
			 Historic Places by the National Park Service in 2004.
				(13)Larry Doby played
			 in Hinchliffe Stadium both as a star high school athlete and again as Negro
			 League player, shortly before becoming the first African-American to play in
			 the American League.
				(14)A National Park
			 Service unit, in partnership with private donors and state and local
			 governments, represents the most effective and efficient method of preserving
			 the Historic District for the public.
				(15)A National Park
			 Service unit in Paterson is necessary to give the Historic District the
			 continuity and professionalism required to attract private donors from across
			 the country.
				(16)Though the State
			 of New Jersey will be a strong partner with a significant financial commitment,
			 the State alone cannot preserve the Historic District and present it to the
			 public without a National Park System unit in Paterson.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to establish a
			 unit of the National Park System in Paterson, New Jersey, consisting of the
			 Historic District and historic Hinchliffe Stadium; and
				(2)to create
			 partnerships among Federal, State, and local governments, non-profit
			 organizations, and private donors to preserve, enhance, interpret, and promote
			 the cultural sites, historic structures, and natural beauty of the Historic
			 District and the historic Hinchliffe Stadium for the benefit of present and
			 future generations.
				3.DefinitionsIn this Act:
			(1)Historic
			 districtThe term Historic District means the Great
			 Falls National Historic District in Paterson, New Jersey, consisting of
			 approximately 118 acres, as specified in the National Register of Historic
			 Places.
			(2)National
			 parkThe term national park means the Paterson Great
			 Falls National Park established by section 4.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)Management
			 planThe term management plan means the integrated
			 resource management plan prepared pursuant to section 6.
			(5)PartnershipThe
			 term Partnership means the Paterson Great Falls National Park
			 Partnership established in section 7.
			(6)Advisory
			 councilThe term Advisory Council means the Paterson
			 Great Falls National Park Advisory Council established pursuant to section
			 8.
			4.Paterson great
			 falls national park
			(a)EstablishmentThere
			 is established in Paterson, New Jersey, the Paterson Great Falls National Park
			 as a unit of the National Park System.
			(b)BoundariesThe
			 boundaries of the national park shall be—
				(1)the Historic
			 District as listed on the National Register of Historic Places; and
				(2)the historic
			 Hinchliffe Stadium as listed on the National Register of Historic
			 Places.
				5.Administration
			(a)In
			 generalThe national park shall be administered in partnership by
			 the Secretary, the State of New Jersey, City of Paterson and its applicable
			 subdivisions, and others in accordance with the provisions of law generally
			 applicable to units of the National Park System (including the Act of August
			 25, 1916 (16 U.S.C. 1 et seq.) and the Act of August 21, 1935 (16 U.S.C. 461 et
			 seq.)), and in accordance with the management plan.
			(b)State and local
			 jurisdictionNothing in this section shall be construed to
			 diminish, enlarge, or modify any right of the State of New Jersey or any
			 political subdivision thereof to exercise civil and criminal jurisdiction or to
			 carry out State laws, rules, and regulations within the national park.
			(c)Cooperative
			 agreements
				(1)The Secretary may
			 consult and enter into cooperative agreements with the State of New Jersey or
			 its political subdivisions to acquire from and provide to the State or its
			 political subdivisions goods and services to be used in the cooperative
			 management of lands within the national park, if the Secretary determines that
			 appropriations for that purpose are available and the agreement is in the best
			 interest of the United States.
				(2)The Secretary,
			 after consultation with the Partnership, may enter into cooperative agreements
			 with owners of property of nationally significant historic or other cultural
			 resources within the national park in order to provide for interpretive
			 exhibits or programs. Such agreements shall provide, whenever appropriate,
			 that—
					(A)the public may
			 have access to such property at specified, reasonable times for purposes of
			 viewing property or exhibits or attending programs established by the Secretary
			 under this subsection; and
					(B)no changes or
			 alterations shall be made in the properties, except by mutual agreements
			 between the Secretary and the other parties to the agreements.
					(d)Construction of
			 facilities on non-federal landsIn order to facilitate the
			 administration of the national park, the Secretary is authorized, subject to
			 the availability of appropriated funds, to construct essential administrative
			 or visitor use facilities on non-Federal public lands within the national park.
			 Such facilities and the use thereof shall be in conformance with applicable
			 plans
			(e)Other property,
			 funds, and servicesThe Secretary may accept and use donated
			 funds, property, and services to carry out this section.
			(f)Management in
			 accordance with integrated management planThe Secretary shall
			 preserve, interpret, manage, and provide educational and recreational uses for
			 the national park, in consultation with the owners and managers of lands in the
			 national park, in accordance with the management plan.
			6.Integrated
			 resource management plan
			(a)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the Partnership shall submit to the Secretary a management plan for
			 the national park to be developed and implemented by the Partnership.
			(b)ContentsThe
			 management plan shall include, at a minimum, each of the following:
				(1)A
			 program providing for coordinated administration of the national park with
			 proposed assignment of responsibilities to the appropriate governmental unit at
			 the Federal, State, and local levels, and nonprofit organizations, including
			 each of the following:
					(A)A plan to finance
			 and support the public improvements and services recommended in the management
			 plan, including allocation of non-Federal matching requirements and a
			 delineation of profit sector roles and responsibilities.
					(B)A program for the
			 coordination and consolidation, to the extent feasible, of activities that may
			 be carried out by Federal, State, and local agencies having jurisdiction over
			 land within the national park, including planning and regulatory
			 responsibilities.
					(2)Policies and
			 programs for the following purposes:
					(A)Enhancing public
			 recreational and cultural opportunities in the national park.
					(B)Conserving,
			 protecting, and maintaining the scenic, historical, cultural, and natural
			 values of the national park.
					(C)Developing
			 educational opportunities in the national park.
					(D)Enhancing public
			 access to the national park, including development of transportation
			 networks.
					(E)Identifying
			 potential sources of revenue from programs or activities carried out within the
			 national park.
					(F)Protecting and
			 preserving sites with historical, cultural, natural, Native American and
			 African American significance.
					(3)A
			 policy statement that recognizes existing economic activities within the
			 national park.
				(c)Consultation and
			 public hearingsIn developing the management plan, the
			 Partnership shall:
				(1)Consult on a
			 regular basis with appropriate officials of any local government or Federal or
			 State agency which has jurisdiction over lands within the national park.
				(2)Consult with
			 interested conservation, business, professional, and citizen
			 organizations.
				(3)Conduct public
			 hearings or meetings for the purposes of providing interested persons with the
			 opportunity to testify with respect to matters to be addressed by the
			 management plan.
				(d)Approval of the
			 management plan
				(1)In
			 generalThe Partnership shall submit the management plan to the
			 Governor of New Jersey for review. The Governor shall have 90 days to review
			 and make any recommendations regarding the management plan. After considering
			 the Governor’s recommendations, if any, the Partnership shall submit the plan
			 to the Secretary, who shall approve or disapprove the plan not later than 90
			 days after receiving the management plan from the Partnership. In reviewing the
			 management plan, the Secretary shall consider each of the following:
					(A)The adequacy of
			 public participation.
					(B)Assurances from
			 State and local officials regarding implementation of the management
			 plan.
					(C)The adequacy of
			 regulatory and financial tools that are in place to implement the management
			 plan.
					(2)DisapprovalIf
			 the Secretary disapproves the management plan, the Secretary shall, not later
			 than 60 days after the date of such disapproval, submit to the Partnership in
			 writing the reasons for the disapproval and recommendations for revision. Not
			 later than 90 days after receipt of such notice of disapproval and
			 recommendations, the Partnership shall revise and resubmit the management plan
			 to the Secretary who shall approve or disapprove the revision not later than 60
			 days after receiving the revised management plan.
				(3)Result of
			 failure to approve or disapproveIf the Secretary does not take
			 action within the deadlines set forth in paragraphs (1) or (2), the plan shall
			 be deemed to have been approved.
				(e)Prior to adoption
			 of the Partnership’s plan, the Secretary and the Partnership shall assist the
			 owners and managers of lands within the national park to ensure that existing
			 programs, services, and activities that promote the purposes of this section
			 are supported.
			7.Paterson great
			 falls national park partnership
			(a)EstablishmentThere
			 is hereby established the Paterson Great Falls National Historical Park
			 Partnership whose purpose shall be to coordinate the activities of Federal,
			 State, and local authorities and the private sector in the development and
			 implementation of the management plan.
			(b)Membership
				(1)In
			 generalThe Commission shall be composed of 13 members appointed
			 by the Secretary, of whom—
					(A)4 members shall be
			 appointed by the Secretary from nominees submitted by the Governor of the State
			 of New Jersey;
					(B)2 members shall be
			 appointed by the Secretary from nominees submitted by the City Council of
			 Paterson;
					(C)2 members shall be
			 appointed by the Secretary from the Paterson Great Falls National Park Advisory
			 Board; and
					(D)1 member shall be
			 appointed by the Secretary from nominees submitted by the Board of Chosen
			 Freeholders of Passaic County, New Jersey.
					(2)Chairperson; vice
			 chairpersonThe Partnership shall elect one of its members as
			 Chairperson and one as Vice Chairperson. The term of office of the Chairperson
			 and Vice Chairperson shall be one year. The Vice Chairperson shall serve as
			 chairperson in the absence of the Chairperson.
				(3)VacanciesA
			 vacancy in the Partnership shall be filled in the same manner in which the
			 original appointment was made.
				(4)TermsTerms
			 of service—
					(A)members of the
			 Partnership shall serve for terms of 3 years and may be reappointed not more
			 than once; and
					(B)a member may serve
			 after the expiration of his or her term until a successor has been
			 appointed.
					(5)DeadlineThe
			 Secretary shall appoint the first members of the Partnership within 30 days
			 after the date on which the Secretary has received all of the recommendations
			 for appointment pursuant to subsection (b)(1).
				(c)CompensationMembers
			 of the Partnership shall serve without pay, but while away from their homes or
			 regular places of business in the performance of services for the Partnership,
			 members shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in Federal
			 Government service are allowed expenses under section 5703 of title 5, United
			 States Code.
			(d)MeetingsThe
			 Partnership shall meet at the call of the Chairperson or a majority of its
			 members.
			(e)QuorumA
			 majority of the Partnership shall constitute a quorum.
			(f)StaffThe
			 Secretary shall provide the Partnership with such staff and technical
			 assistance as the Secretary, after consultation with the Partnership, considers
			 appropriate to enable the Partnership to carry out its duties. The Secretary
			 may accept the services of personnel detailed from the State of New Jersey, any
			 political subdivision of the State, or any entity represented on the
			 Partnership.
			(g)HearingsThe
			 Partnership may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Partnership may deem
			 appropriate.
			(h)DonationsNotwithstanding
			 any other provision of law, the Partnership may seek and accept donations of
			 funds, property, or services from individuals, foundations, corporations, and
			 other private and public entities for the purpose of carrying out this
			 section.
			(i)Use of funds to
			 obtain moneyThe Partnership may use its funds to obtain money
			 from any source under any program or law requiring the recipient of such money
			 to make a contribution in order to receive such money.
			(j)MailsThe
			 Partnership may use the United States mails in the same manner and upon the
			 same conditions as other departments and agencies of the United States.
			(k)Obtaining
			 propertyThe Partnership may obtain by purchase, rental,
			 donation, or otherwise, such property, facilities, and services as may be
			 needed to carry out its duties, except that the Partnership may not acquire any
			 real property or interest in real property.
			(l)Cooperative
			 agreementsFor purposes of carrying out the management plan, the
			 Partnership may enter into cooperative agreements with the State of New Jersey,
			 any political subdivision thereof, or with any organization or person.
			8.Paterson great
			 falls national park advisory council
			(a)EstablishmentThe
			 Secretary, acting through the Director of the National Park Service, shall
			 establish an advisory committee to be known as the Paterson Great Falls
			 National Park Advisory Council. The purpose of the Advisory Council shall be to
			 represent various groups with interests in the National Park and make
			 recommendations to the Partnership on issues related to the development and
			 implementation of the management plan. The Advisory Council is encouraged to
			 establish committees relating to specific National Park management issues, such
			 as education, tourism, transportation, natural resources, cultural and historic
			 resources, and revenue raising activities. Participation on any such committee
			 shall not be limited to members of the Advisory Council.
			(b)MembershipThe
			 Advisory Council shall consist of not fewer than 15 individuals, to be
			 appointed by the Secretary, acting through the Director of the National Park
			 Service. The Secretary shall appoint no fewer than 3 individuals to represent
			 each of the following categories of entities:
				(1)Municipalities.
				(2)Educational and
			 cultural institutions.
				(3)Environmental
			 organizations.
				(4)Business and
			 commercial entities, including those related to transportation and
			 tourism.
				(5)Organizations
			 representing African American and Native American interests in the Historic
			 District.
				(c)ProceduresEach
			 meeting of the Advisory Council and its committees shall be open to the
			 public.
			(d)FACAThe
			 provisions of section 14 of the Federal Advisory Committee Act (5 U.S.C. App.)
			 are hereby waived with respect to the Advisory Council.
			9.Financial and
			 technical assistanceThe
			 Secretary may provide to any owner of property within the National Park
			 containing nationally significant historic or cultural resources, in accordance
			 with cooperative agreements or grant agreements, as appropriate, such financial
			 and technical assistance to mark, interpret, and restore non-Federal properties
			 within the National Park as the Secretary determines appropriate to carry out
			 the purposes of this Act, provided that—
			(1)the Secretary,
			 acting through the National Park Service, shall have right of access at
			 reasonable times to public portions of the property covered by such agreements
			 for the purpose of conducting visitors through such properties and interpreting
			 them to the public; and
			(2)no changes or
			 alterations shall be made in such properties except by mutual agreement between
			 the Secretary and the other parties to the agreements.
			10.Acquisition of
			 land
			(a)General
			 authorityThe Secretary may acquire land or interests in land
			 within the boundaries of the National Park by donation, purchase with donated
			 or appropriated funds, or exchange.
			(b)State
			 propertyProperty owned by the State of New Jersey or any
			 political subdivision of the State may be acquired only by donation.
			(c)ConsentNo
			 lands or interests therein within the boundaries of the park may be acquired
			 without the consent of the owner, unless the Secretary determines that the land
			 is being developed, or is proposed to be developed, in a manner which is
			 detrimental to the natural, scenic, historic, and other values for which the
			 park is established.
			11.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated such sums as may
			 be necessary to carry out this section, provided that no funds may be
			 appropriated for land acquisition.
			(b)Matching
			 requirementAmounts appropriated in any fiscal year to carry out
			 this section may only be expended on a matching basis in a ration of at least 3
			 non-Federal dollars to every Federal dollar. The non-Federal share of the match
			 may be in the form of cash, services, or in-kind contributions, fairly
			 valued.
			
